No. 04-02-00494-CV
In re Ricardo ACEVEDO
Original Mandamus Proceeding
Arising from the 73rd Judicial District Court, Bexar County, Texas 
Trial Court No. 2000-CI-16459
Honorable Anne Ashby, Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sandee Bryan Marion, Justice
 
Delivered and Filed:	July 24, 2002
PETITION FOR WRIT OF MANDAMUS AND PROHIBITION DENIED
	On July 15, 2002, relator filed a petition for writ of mandamus/prohibition and a motion for
emergency temporary relief.  This court has determined that relator is not entitled to the relief sought.
Therefore, the petition and the motion are DENIED.  Tex. R. App. P. 52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH